IN THE
                            TENTH COURT OF APPEALS

                                 No. 10-15-00066-CV

MCDONALD'S RESTAURANTS OF TEXAS, INC.,
MCDONALD'S USA, LLC, AND MCDONALD'S
CORPORATION,
                                   Appellants
v.

WILLIAM PAUL CRISP, JR. AND J. NICOLE CRISP,
INDIVIDUALLY AND AS REPRESENTATIVES OF
THE ESTATE OF LAUREN BAILEY CRISP AND DENISE
WHITAKER, INDIVIDUALLY AND AS REPRESENTATIVE
OF THE ESTATE OF DENTON JAMES WARD,
                                        Appellees


                             From the 361st District Court
                                 Brazos County, Texas
                           Trial Court No. 12-003034-CV-361


                            MEMORANDUM OPINION

      The parties in this appeal have filed a joint motion to dismiss the appeal and

release the supersedeas bond and discharge the surety. See TEX. R. APP. P. 42.1. They

assert they have reached a settlement and compromise of all the disputes arising from

the underlying law suit.
        The parties’ motion is granted, and this appeal is dismissed, the supersedeas bond

is released, and the surety is discharged.



                                                  TOM GRAY
                                                  Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 3, 2017
[CV06]




McDonald's Restaurants of Texas, Inc., v. Crisp                                     Page 2